SUPPLEMENTAL REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. This statement is intended to supplement the examiner’s reasons for allowance provided in the notice of allowance mailed on 29 December 2021.
An information disclosure statement was submitted on 5 January 2021. One of the references cited therein is Aparicio-Blanco et al., (European Journal of Pharmaceutics and Biopharmaceutics 2019, 134, pages 126-137). This reference is drawn to a lipid nanocapsule comprising cannabinoid, phosphatidylcholine (referred to as Lipoid E75), medium chain triglyceride (Labrafac Lipophile) and polyethylene glycol derivatized lipid (Kolliophor). However, Aparicio-Blanco does not teach the required sterol.
In the reasons for allowance mailed with the notice of allowance on 29 December 2021, the examiner explained why the claimed invention is not obvious over a prior art reference teaching all of the required elements except for the sterol. See the notice of allowance mailed on 29 December 2021, page 8, last two lines, through page 10, citing a declaration under 37 C.F.R. 1.132 submitted on 9 November 2021. This rationale explains why no rejection over Aparicio-Blanco has been written. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612